In a separation action judgment was entered in favor of the plaintiff granting a separation on the ground of abandonment; awarding custody of a child; allowing $60 a week alimony and $1,250 counsel fee; and dismissing defendant’s counterclaims for separation on the grounds of cruelty and abandonment. Defendant appeals from the judgment and from a resettled order allowing plaintiff a counsel fee of $350 to defend the appeal from the judgment. Judgment modified on the facts by striking from the fourth decretal paragraph the words and figure “ Sixty Dollars ($60.00) ’’ and by striking from the fifth decretal paragraph the words and figure “ One Thousand Two Hundred and Fifty Dollars ($1,250.00) ”, and by substituting in place thereof the words and figures “ Fifty Dollars ($50.00) ” and “Seven Hundred and Fifty Dollars ($750.00),” respectively. As thus modified the judgment is unanimously affirmed, without costs. The informal findings of fact, except in respect of the amounts stated above, are affirmed, and new informal findings are made as to such amounts. Resettled order modified by striking therefrom the figure “ $350.00 ” and by substituting in place thereof the figure “ $250.00.” As thus modified the order is unanimously affirmed, without costs. In view of all the relevant facts and circumstances, the awards were excessive. Present — Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ.